USDC IN/ND case 3:19-cv-00313-PPS-MGG document 10 filed 05/24/19 page 1 of 3


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

RONALD BAKER,                                 )
                                              )
                      Plaintiff,              )
                                              )
               v.                             )       No.: 3:19-cv-313-PPS-MGG
                                              )
JAMES TINKER and                              )
US FOODS, INC.,                               )
                                              )
                      Defendants.             )


                      REPORT OF PARTIES’ PLANNING MEETING

       1.      The parties conferred via e-mail under Fed. R. Civ. P. 26(f) and agreed to this report

on May 24, 2019. Tracey Steele Schafer participated for Plaintiff. Brian O’Connor Watson

participated for Defendants.

       2.      Pre-Discovery Disclosures. The parties will exchange, but not file, pre-discovery

disclosures by July 30, 2019, the information required by Fed. R. Civ. P. 26(a)(1).

       3.      Issues. This case is presently in front of the Court based on diversity jurisdiction

pursuant to 28 U.S.C. §1332. At this point, Plaintiff does not believe the amount in controversy

exceeds the $75,000.00 threshold required for subject matter jurisdiction, as most of his care is

taking place through Veterans Administration health care. However, Plaintiff is still treating so,

at this point, Plaintiff does not believe it is appropriate to challenge the Court’s subject matter

jurisdiction. However, Plaintiff anticipates that he may do so at some point in the future.

       4.      Discovery Plan. The parties propose the following discovery plan:
USDC IN/ND case 3:19-cv-00313-PPS-MGG document 10 filed 05/24/19 page 2 of 3


       Discovery will be needed on the following subjects: Plaintiff’s claims and Defendants’

defenses. Disclosure or discovery of electronically stored information should be handled as

follows:

                  i)     The parties agree that they shall produce all ESI and any
                         electronically stored evidence related to this matter;

                  ii)    The parties agree that they shall each search currently active servers,
                         laptops, desktops, and other files and repositories for ESI;

                  iii)   To the extent necessary to produce ESI from a time period that is
                         not reflected on active servers or other files, the parties will also
                         search backup or archived systems;

                  iv)    Electronic documents and email shall be produced in an agreed upon
                         readable format; and

                  v)     The parties have discussed which party will be responsible for the
                         cost of searching back-up or archived systems, and, due to the lack
                         of knowledge of whether such a search will be necessary or how
                         much it will cost, the parties have not reached an agreement about
                         how to allocate that cost, if at all.

       The last date to complete all discovery is February 28, 2020.

       Maximum of 30 interrogatories by each party to any other party.

       Maximum of 30 requests for admission by each party to any other party.

       Maximum of 5 depositions by Plaintiff and 7 by Defendants.

       Each deposition is limited to a maximum of 4 hours unless extended by stipulation. The

parties must disclose the identity of any Rule 26(a)(2) witness and the witness’s written report (if

applicable) by:

       December 2, 2019, for Plaintiff;

       January 3, 2020, for Defendants.

       Any evidentiary objections to another party’s expert witness, whether directed to the

witness’s qualifications or to the foundation for the anticipated testimony, shall be filed by



                                                   2.
USDC IN/ND case 3:19-cv-00313-PPS-MGG document 10 filed 05/24/19 page 3 of 3


February 3, 2020. Counsel stipulate that a failure to file such objections is waiver of any

objection to opinion testimony outlined in the statement filed by the witness’s proponent.

       5.      Other Items.

       The last date the Plaintiff may seek permission to join additional parties and to amend the

pleadings is September 3, 2019.

       The last date the Defendants may seek permission to join additional parties and to amend

the pleadings is October 3, 2019.

       The last date to file dispositive motions is March 16, 2020.

       The time to file Rule 26 (a)(3) pretrial disclosures will be governed by separate order. The

case should be ready for jury trial by May 1, 2020, and at this time is expected to take

approximately three (3) days.

       6.      Alternative Dispute Resolution. The case’s settlement prospects may be enhanced

via the following ADR procedure:

       Mediation. The parties have agreed upon Gene Duffin, Michael Cook or Michael

Scopelitis as mediator.

                                                     Respectfully Submitted,




/s/ Tracey Steele Schafer                            /s/ Brian O. Watson
Michael J. Anderson (#4004-71)                       Brian O. Watson (#63042-48)
Tracey Steele Schafer (#28770-64)                    Riley, Safer, Holmes & Cancila LLP
Anderson • Agostino & Keller, P.C.                   Three National Plaza
131 South Taylor Street                              70 West Madison Street, Suite 2900
South Bend, Indiana 46601                            Chicago, Illinois 60602
Telephone: (574) 288-1510                            Telephone: (312) 471-8700
Fax: (574) 288-1650                                  Fax: (312) 471-8701
Email: anderson@aaklaw.com;                          Email: bwatson@rshc-law.com
        schafer@aaklaw.com                           Attorney for Defendants
Attorneys for Plaintiff



                                                3.
